                                                Copy mailed by Chambers to the Plaintiff with cases 3-19-20 DH




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
MARY ANN CALISE,                                              :
                                    Plaintiff,                :
                                                              :
v.                                                            :     OPINION AND ORDER
                                                              :
NEW YORK STATE DEPARTMENT OF                                  :     17 CV 791 (VB)
MOTOR VEHICLES and ANDREA PARKER,                             :
in her individual capacity,                                   :
                                    Defendants.               :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Mary Ann Calise, proceeding pro se and in forma pauperis, brings this action

under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 1981 (“Section 1981”),

and 42 U.S.C. § 1983 (“Section 1983”), alleging defendants New York State Department of

Motor Vehicles (“DMV”) and Andrea Parker (“Parker”) discriminated against her on account of

her race and color.

        Before the Court is defendants’ motion for summary judgment. (Doc. #87).

        For the reasons set forth below, defendants’ motion is GRANTED.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

                                               BACKGROUND

        Defendants have submitted memoranda of law, a statement of material facts pursuant to

Local Civil Rule 56.1, declarations, and supporting exhibits. Plaintiff has responded to

defendants’ statement of material facts and filed a collection of documents in support of her

position. Together, they reflect the following factual background.

        Plaintiff, a white woman, worked at a DMV office in White Plains, New York, as a

Motor Vehicles Representative from July 2008 until October 16, 2017. In June 2009, after a

one-year probationary period, she became a non-probationary employee.


                                                         1
I.     Annual Performance Reviews

       In 2010, plaintiff received an unsatisfactory annual evaluation from Nancy Pallo, a white

woman who was plaintiff’s supervisor for some time during 2010, and Sherraine Herron-Muir,

then the manager of the White Plains DMV office. The 2010 evaluation covered plaintiff’s

employment from July 7, 2009, to July 7, 2010. The evaluation noted plaintiff’s “time and

attendance record has deteriorated during this period,” and that plaintiff’s attendance record

“made it difficult for [her] to perform satisfactory [sic].” (Doc. #92 (“Thompson Decl.”) Ex. 5 at

4).

       The 2010 evaluation further noted plaintiff had fourteen cashiering errors during the

period, totaling $578.55. Pursuant to DMV policy, having $100 in fee discrepancies is a

threshold for an unsatisfactory report. Plaintiff also received two notices of discipline during this

period. (Thompson Decl. Ex. 6). Plaintiff appealed her 2010 evaluation, but did not allege racial

bias. (Doc. #91 (“Montena Decl.”) Ex. 1). By letter dated June 22, 2012, the Statewide

Performance Evaluation Appeals Board denied the appeal, finding plaintiff’s 2010 unsatisfactory

evaluation “justified.” (Thompson Decl. Ex. 6).

       In 2010, sometime after plaintiff received her 2010 evaluation, defendant Parker, an

African-American woman, replaced Pallo as plaintiff’s direct supervisor. In 2011, plaintiff

received a second unsatisfactory annual evaluation, this time from Parker. The 2011 evaluation

covered plaintiff’s employment from July 7, 2010, to July 7, 2011. This evaluation noted

plaintiff’s ongoing problems with attendance and tardiness, five cashiering errors totaling $142,

and an incident for which plaintiff had been disciplined for insubordination. (Thompson Decl.

Ex. 7). Although the evaluation noted certain employment strengths, it also noted that, at times,

plaintiff “exhibits a negative demeanor with some of the supervisors and co-workers.” (Id.).




                                                 2
        Plaintiff refused to sign, and did not appeal, her 2011 evaluation.

        In 2012, plaintiff received her third unsatisfactory evaluation, again delivered by Parker.

The 2012 evaluation covered plaintiff’s employment from July 7, 2011, to August 4, 2012. It

noted plaintiff’s “numerous unscheduled absences,” continued problems with tardiness and

attendance, and “difficulty working with all her co-workers.” (Thompson Decl. Ex. 8 at 5).

During the relevant period, plaintiff had six cashiering errors, totaling $237.25, and was

disciplined for “insubordination and unauthorized absences.” (Id.).

        Plaintiff refused to sign, and did not appeal, her 2012 evaluation.

        In July 2013, Frank Chevere, a non-white male, replaced Parker as plaintiff’s direct

supervisor. Accordingly, Parker did not continue to directly oversee plaintiff’s work after July

2013. However, Parker retained some authority over plaintiff, specifically on days when Parker

managed the “Q,” a system used at the White Plains DMV to assign customers to DMV staff.

        In March 2014, plaintiff for the first time received a satisfactory annual evaluation,

despite having three cashiering errors during the relevant period, totaling $100, and an

unsatisfactory attendance record. (Thompson Decl. Ex. 9 at 5). Plaintiff received satisfactory

evaluations for every subsequent year she was employed at DMV.

II.     Overtime Eligibility and Hours

        DMV employees are eligible for two different types of compensation for working more

than 37.5 hours in a given week. The first 2.5 hours worked beyond the required 37.5 hours are

designated as non-compensation overtime. An employee is credited for non-compensation

overtime with an equivalent amount of leave that may be used during the next calendar year.

Any additional work beyond forty hours in a given week is compensated at a time-and-a-half-

rate.




                                                  3
       Overtime distribution at DMV, and employee eligibility for same, is governed by a

collective bargaining agreement (“CBA”) between New York State and plaintiff’s union.

Pursuant to the CBA, “[a]vailable overtime shall first be offered on a rotating basis . . . in order

of seniority.” (Doc. #93 (“Pell Aff.”) Ex. 1 §27.1). And if no employee accepts an offer to work

overtime, it is “assigned on a mandatory basis to employees in reverse order of seniority.” (Id.).

       By-mid 2017, plaintiff ranked eleventh out of twenty employees on the White Plains

DMV seniority list.

       In fiscal year 2015, plaintiff attended work on 194 days. 1 She worked at least 7.5 hours

on 156 days, and received overtime compensation on 95 of those days. In fiscal year 2016,

plaintiff attended work on 134 days. She worked at least 7.5 hours on 114 days, and received

overtime compensation on 84 of those days.

III.   Absences, Discipline, and Resignation

       By mid-2017, plaintiff had received sixty counseling memoranda: twenty-four for

attendance issues; twenty-five for cashiering issues; ten for work performance; and one for

inappropriate behavior. Counseling memoranda, as opposed to notices of discipline, do not

result in any disciplinary action.

       Also by mid-2017, plaintiff received three notices of discipline for unauthorized

absences, three for insubordination, and three for cashiering errors. Plaintiff received a monetary

penalty for each of these notices.

       On June 9, 2017, DMV issued plaintiff a tenth notice of discipline, informing plaintiff

that DMV intended to terminate plaintiff for “incompetence and/or misconduct for [plaintiff’s]




1
       New York State fiscal years run from April 1 of a given year to March 31 of the
following year.


                                                  4
Excessive Unscheduled Absences as outlined in the Statement of Disciplinary Charges.”

(Thompson Decl. Ex. 10). The notice of discipline stated that from December 29, 2016, through

June 2, 2017, plaintiff incurred unscheduled absences over the course of 49 days, totaling 358

hours. The notice further indicated that plaintiff could contest the proposed discipline and

enumerated charges by filing a grievance with the Time and Attendance Disciplinary

Administrator.

        Following her receipt of the June 9 notice of discipline, plaintiff showed up to work on

only thirty-one of the following ninety-one working days. (Montena Decl. Ex. 7).

       On October 30, 2017, plaintiff sent a 12-page fax to the White Plains DMV, comprising

two complaints of discrimination and a hand-written letter of resignation dated October 16, 2017.

(Montena Decl. Ex. 8). Plaintiff’s resignation letter stated she was “resigning from my position

solely for the reason of harassment and retaliation by Ms. Parker,” who “has harassed, been

racist, and discriminated against me for many years.” (Id.).

IV.    Complaints of Discrimination

       The parties dispute the nature of the hostility between plaintiff and Parker, but the parties

agree their working relationship was not amicable. As noted above, Parker was plaintiff’s direct

supervisor from mid-2010 to July 2013. And even though Parker was replaced as plaintiff’s

direct supervisor in July 2013, Parker retained some supervisory authority over plaintiff. Indeed,

on days when Parker managed the Q system and assigned customers to DMV staff, Parker was

responsible for tracking employee breaks and overtime, including for plaintiff.

       Plaintiff claims she was told by other DMV employees early in her employment that

Parker disliked white people. Plaintiff alleges Parker consistently harassed, retaliated against,

and treated plaintiff differently than other employees because plaintiff is white. Specifically,




                                                 5
plaintiff claims Parker denied her opportunities to earn overtime, and instead provided all

overtime opportunities to non-white employees. Plaintiff further claims Parker frequently

marked plaintiff late when she was tardy, but did not do the same when non-white employees

were tardy. Plaintiff also claims she received counseling memoranda and notices of discipline

for conduct that non-white employees also engaged in, but for which such employees did not

receive counseling memoranda or discipline. Moreover, plaintiff claims that Parker promptly

assisted non-white employees in obtaining ergonomic chairs when needed, but for years ignored

plaintiff’s requests for same. Plaintiff also asserts Parker gave plaintiff unsatisfactory

evaluations in 2011 and 2012 because plaintiff is white.

       Although plaintiff largely failed to identify—in her amended complaint, in her responses

to defendants’ interrogatories, and during her deposition—specific instances and dates of

conduct she alleges was discriminatory, she claims the following interactions demonstrate the

pervasive discriminatory animus she endured at the DMV and from Parker.

       On December 21, 2010, plaintiff refused to attend a meeting with Parker, Parker’s direct

supervisor Yvonne Dukes, and Herron-Muir, the office manager, which resulted in a notice of

discipline for failure to follow directives. Plaintiff alleges Parker, Dukes, and Herron-Muir

wanted to meet with plaintiff to intimidate her and make fun of her, because she is white.

       Plaintiff was disciplined for insubordination in each of the two evaluation periods when

Parker was her supervisor—2011 and 2012. Plaintiff contends she received such discipline

because of Parker’s discriminatory animus.

       In January 2012, plaintiff filed a grievance concerning Parker. According to plaintiff,

Parker chastised two other supervisors—Nicole Pallo and Becky Kramer—because Parker did

not approve of the way Pallo and Kramer were handling a request from plaintiff to leave work to




                                                  6
attend a funeral. In response, plaintiff called Parker a bully. Parker then wrote “bully” on a

piece of paper and posted the paper at Parker’s workstation. Plaintiff contends such conduct was

discriminatory and inappropriate. René Torres, the office director at the time, denied plaintiff’s

grievance, concluding Parker did not discriminate against plaintiff. However, Torres noted

Parker’s conduct was inappropriate.

       On March 10, 2015, Parker and another supervisor, Eve Larochelle, were having a

private conversation, during which Parker used the phrase “snitches get stitches.” (Doc. #16

(“Am. Compl.”) ¶ 24). The parties dispute the details of this incident. Plaintiff claims Parker

and Larochelle were discussing a complaint, made by plaintiff, that Parker and other employees

should not be allowed to play gospel music at the DMV. Plaintiff contends that while discussing

the situation with Larochelle, Parker turned to plaintiff and remarked, “snitches get stitches.”

Plaintiff claims such comment was racially discriminatory. Parker contends she did not direct

that phrase toward plaintiff, and that she used the term “snitches get stiches” during the

conversation to reference lyrics of a song that her supervisor, Dukes, used to sing in the office,

which included the phrase.

       On another occasion, when Parker was no longer plaintiff’s direct supervisor, Parker was

instructed to conduct a random audit of plaintiff’s station. Plaintiff refused to allow Parker to

audit her station because, according to plaintiff, “it was a known fact that we didn’t get along.”

(Thompson Decl. Ex. 2 (“Calise Tr.”) at 430). 2 Plaintiff contends Parker’s attempt to audit her

station was discriminatory.




2
        Plaintiff was deposed on February 25, 2019, and again on April 30, 2019. The transcripts
of plaintiff’s testimony on these dates are consecutively paginated and were filed as separate
exhibits to James Thompson’s July 1, 2019, Declaration. (Thompson Decl. Exs. 1, 2). The
Court will refer to these exhibits collectively as “Calise Tr.”


                                                 7
       And in late September 2017, Parker allegedly required plaintiff to get a note from her

doctor after being out on sick leave, causing plaintiff to lose a day’s salary by making her go

home to retrieve it. According to plaintiff, “black employees were not required to get new notes

from their doctors when they came back to work.” (Am. Compl. ¶ 30).

       Plaintiff further claims Parker made several racially tinged comments at work. First,

plaintiff claims Parker frequently referred to Malcolm Cotes, an African-American employee, as

“Brother Malcolm.” According to plaintiff, Parker understood that referring to Malcolm Cotes

as Brother Malcolm bothered plaintiff and made her uncomfortable, and that Parker continued to

do so to agitate plaintiff. Second, although plaintiff’s amended complaint does not allege Parker

made racist remarks to plaintiff directly, plaintiff asserted in interrogatory responses and at her

deposition, that, on occasion, Parker called plaintiff “dumb white girl,” “token white girl,” and

“Sherraine [Herron-Muir]’s white daughter.” (Calise Tr. at 44–45, 49, 335). Parker denies

making such comments.

       In addition to plaintiff’s complaints against Parker personally, plaintiff asserts the DMV

fostered a discriminatory working environment. Specifically, during her deposition, plaintiff

testified that a dozen or so non-white co-workers engaged in acts of racial discrimination against

plaintiff. Indeed, plaintiff alleges the leadership at the White Plains DMV frequently “covered

for each other” and allowed a pervasive anti-white culture to resonate throughout the office.

(Calise Tr. at 440). And, according to plaintiff, on one occasion, Parker told plaintiff, “you mess

with one of us you mess with all of us.” (Id. at 311).




                                                  8
V.      New York State Division of Human Rights Charge of Discrimination

        On May 29, 2015, plaintiff filed a charge of discrimination with the New York State

Department of Human Rights (“NYSDHR”). In her complaint to NYSDHR, plaintiff alleged

Parker: (i) referred to plaintiff as the office snitch; (ii) promoted racial disparities by listening to

gospel music and by calling another African-American employee “Brother Malcolm”; (iii)

allowed non-white employees, but not plaintiff, to arrive to work late but sign in as if they had

arrived on time; (iv) denied plaintiff personal leave time and other privileges, which she allowed

others; (v) denied plaintiff overtime pay; (vi) required plaintiff, but not other employees, to

inform her when plaintiff wanted to take a bathroom break; and (vi) redirected customers from

plaintiff to other employees. (Montena Decl. Ex. 14). Plaintiff did not provide the dates when

these events allegedly occurred. However, in the NYSDHR complaint, plaintiff wrote that the

most recent act of discrimination occurred on April 14, 2015.

        On November 25, 2015, NYSDHR issued a “Determination and Order After

Investigation” dismissing plaintiff’s charge. (Thompson Decl. Ex. 12). Because Parker was

removed as plaintiff’s supervisor in 2013, NYSDHR found the alleged acts occurred more than

one year prior to the filing of the charge. NYSDHR thus found plaintiff’s claims were time-

barred under the New York State Human Rights Law and fell “outside the purview of review by

[NYSDHR].” (Id. at 2).

VI.     Procedural History

        On January 31, 2017, plaintiff commenced this action against the United States Equal

Opportunity Commission (“EEOC”) and DMV, alleging claims under Title VII, for

discrimination and retaliation, the Americans with Disabilities Act (“ADA”), and the New York

State Human Rights Law. (Doc. #1).




                                                   9
       By Order dated February 14, 2017, the Court dismissed plaintiff’s ADA and state law

claims, and dismissed all claims against the EEOC. (Doc. #5).

       By Order dated August 7, 2017, the Court granted plaintiff leave to file an amended

complaint. (Doc. #14). Plaintiff did so on November 20, 2017. (Doc. #16). On January 18,

2018, DMV moved to dismiss the amended complaint. (Doc. #21).

       By Order dated September 12, 2018, the Court granted in part and denied in part DMV’s

motion, dismissing all claims against DMV except for plaintiff’s Title VII discrimination claim.

(Doc. #34). The Order further construed the amended complaint to assert Section 1981 and 1983

claims against Parker, permitted plaintiff to add Parker as a party defendant, and allowed those

claims against Parker to proceed. (Id.).

       Following the close of discovery, defendants moved for summary judgment on plaintiff’s

remaining Title VII, and Sections 1981 and 1983 discrimination claims. (Doc. #87).

                                           DISCUSSION

I.     Standard of Review

       The Court must grant a motion for summary judgment if the pleadings, discovery

materials before the Court, and any affidavits show there is no genuine issue as to any material

fact and it is clear the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 3

       A fact is material when it “might affect the outcome of the suit under the governing

law. . . . Factual disputes that are irrelevant or unnecessary” are not material and thus cannot

preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




3
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.


                                                 10
       A dispute about a material fact is genuine if there is sufficient evidence upon which a

reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. at 248. The Court “is not to resolve disputed issues of fact but to assess whether

there are any factual issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir.

2010). It is the moving party’s burden to establish the absence of any genuine issue of material

fact. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010).

       If the non-moving party fails to make a sufficient showing on an essential element of his

case on which he has the burden of proof, then summary judgment is appropriate. Celotex Corp.

v. Catrett, 477 U.S. at 322–23. If the non-moving party submits “merely colorable” evidence,

summary judgment may be granted. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249–50. The

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts, and may not rely on conclusory allegations or unsubstantiated speculation.”

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). The mere existence of a scintilla of

evidence in support of the non-moving party’s position is likewise insufficient; there must be

evidence on which the jury reasonably could find for him. Dawson v. County of Westchester,

373 F.3d 265, 272 (2d Cir. 2004).

       On summary judgment, the Court construes the facts, resolves all ambiguities, and draws

all permissible factual inferences in favor of the non-moving party. Dallas Aerospace, Inc.

v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). If there is any evidence from which a

reasonable inference could be drawn in the non-movant’s favor on the issue on which summary

judgment is sought, summary judgment is improper. Sec. Ins. Co. of Hartford v. Old Dominion

Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004).




                                                11
         In deciding a motion for summary judgment, the Court need consider only evidence that

would be admissible at trial. Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736,

746 (2d Cir. 1998). The burden to proffer evidence admissible pursuant to the Federal Rules of

Evidence applies “equally to pro se litigants.” Varughese v. Mt. Sinai Med. Ctr., 2015 WL

1499618, at *4 (S.D.N.Y. Mar. 27, 2015) (citing Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d

Cir. 2001)). 4 Accordingly, bald assertions, completely unsupported by admissible evidence, are

not sufficient to overcome summary judgment. Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir.

1991).

II.      Statutes of Limitation and Exhaustion

         A.     Title VII Claim

         DMV argues it is entitled to summary judgment on any claims concerning conduct

predating August 2, 2014, and also any conduct that occurred after May 29, 2015.

         The Court agrees with respect to conduct predating August 2, 2014, but disagrees with

respect to any conduct that occurred after May 29, 2015.

         “Title VII requires an aggrieved party to file a charge of discrimination with either the

Equal Employment Opportunity Commission or the New York State Division of Human Rights

(“NYSDHR”) within 300 days of the alleged act of discrimination; the failure to do so will result

in the claims being time-barred.” Johnson v. Buffalo Police Dep’t, 46 F. App’x 11, 13 (2d Cir.

2002) (summary order) (citing 42 U.S.C. § 2000e–5(e)).

         Moreover, “[b]efore filing a Title VII claim in federal court, a plaintiff must exhaust all

available administrative remedies.” Hoffman v. Williamsville Sch. Dist., 443 F. App’x 647, 649




4
       Plaintiff will be provided copies of all unpublished opinions cited in this decision.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).


                                                  12
(2d Cir. 2011) (summary order). Indeed, “[a]n allegation not set forth in an administrative

charge will be barred as unexhausted unless it is reasonably related to the allegations in the

charge.” Id. (citing Williams v. New York City Hous. Auth., 458 F.3d 67, 70 (2d Cir. 2006) (per

curiam)). “A new allegation will be considered reasonably related if the administrative charge

provided the [agency] with sufficient notice to investigate the allegation.” Id. (citing Williams v.

New York City Hous. Auth., 458 F.3d at 70).

       Here, plaintiff filed a charge of discrimination with NYSDHR on May 29, 2015, alleging

instances of unlawful discriminatory practices relating to her employment because of, inter alia,

“race/color.” (Thompson Decl. Ex. 12 at 1). Due to Title VII’s 300-day limitation period,

plaintiff may not recover against DMV for any conduct predating August 2, 2014, which is 300

days before she filed the charge of discrimination.

       Accordingly, DMV is entitled to summary judgment on plaintiff’s Title VII

discrimination claim inasmuch as that claim concerns conduct on the part of DMV that predates

August 2, 2014.

       However, DMV is not entitled to summary judgment, on exhaustion grounds, on

plaintiff’s Title VII claim inasmuch as it respects conduct occurring after the NYSDHR charge

was filed on May 29, 2015. At bottom, plaintiff’s allegations respect conduct that is reasonably

related to the allegations contained in her filed charge of discrimination, because all of the

conduct complained of, both before and after May 29, 2015, concerns alleged discrimination

based on race.

       B.        Section 1981 Claim

       Parker argues she is entitled to summary judgment on plaintiff’s Section 1981 claim

inasmuch as it concerns alleged conduct predating January 31, 2014.




                                                 13
       The Court agrees.

       Section 1981 race discrimination claims asserted against state actors are actionable

pursuant to 42 U.S.C. § 1983. Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989) (Section

1983 “provides the exclusive federal damages remedy for the violation of the rights guaranteed

by § 1981 when the claim is pressed against a state actor”). “[T]he limitations period for § 1983

claims is borrowed from state law, which, in the case of New York, confers only a three-year

period.” Duplan v. City of New York, 888 F.3d 612, 619 (2d Cir. 2018).

       Plaintiff commenced the instant action on January 31, 2017, so the limitations period for

plaintiff’s discrimination claim against Parker extends back to January 31, 2014. Accordingly,

any complained-of conduct on the part of Parker, which predates January 31, 2014, is not

actionable.

III.   Racial Discrimination

       Defendants next argue they are entitled to summary judgment as a matter of law on

plaintiff’s Title VII and Section 1981 race discrimination claims.

       The Court agrees.

       A.      Legal Standard

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

       Section 1981 “outlaws discrimination with respect to the enjoyment of benefits,

privileges, terms, and conditions of a contractual relationship, such as employment.” Patterson

v. County of Oneida, 375 F.3d 206, 224 (2d Cir. 2004). The statute provides in pertinent part:




                                                14
        All persons within the jurisdiction of the United States shall have the same right in
        every State and Territory to make and enforce contracts, to sue, be parties, give
        evidence, and to the full and equal benefit of all laws and proceedings for the
        security of persons and property as is enjoyed by white citizens, and shall be subject
        to like punishment, pains, penalties, taxes, licenses, and extractions of every kind,
        and to no other.

42 U.S.C. § 1981(a). The statute thus covers claims concerning racial discrimination in the

workplace. See Lauture v. Int’l Bus. Machs. Corp., 216 F.3d 258, 261 (2d Cir. 2000).

        Race discrimination claims pursuant to both Title VII and Section 1981 are analyzed

under the familiar burden-shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir. 2015).

        Under the McDonnell Douglas framework, a plaintiff must first establish a prima facie

case. Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000). To establish a prima facie

case of discrimination, a plaintiff must show “(i) membership in a protected class; (ii)

qualifications for the position; (iii) an adverse employment action; and (iv) circumstances

surrounding that action giving rise to an inference of discrimination.” Collins v. New York City

Transit Auth., 305 F.3d 113, 118 (2d Cir. 2002). Plaintiff’s “burden of establishing a prima facie

case is not onerous, and has been frequently described as minimal.” Norton v. Sam’s Club, 145

F.3d 114, 118 (2d Cir. 1998).

        “A plaintiff may make a prima facie case for an inference of discrimination by showing

that a similarly situated individual not in [plaintiff’s] protected group . . . was treated

differently.” Loucar v. Bos. Mkt. Corp., 294 F. Supp. 2d 472, 479 (S.D.N.Y. 2003). “If a

comparison with another employee is to lead to an inference of discrimination,” however, “it is

necessary that the employee be similarly situated in all material respects.” Staff v. Pall Corp.,

233 F. Supp. 2d 516, 536 (S.D.N.Y. 2002).




                                                   15
       Once a plaintiff presents a prima facie case, the defendant then bears the burden of

articulating a legitimate, non-discriminatory reason for the employment action. Weinstock v.

Columbia Univ., 224 F.3d at 42. If a defendant meets this burden, the plaintiff must point to

evidence that would be sufficient to permit a rational factfinder to conclude the employer’s

explanation is merely a pretext for actual discrimination. Id.

       To satisfy the burden of showing pretext on summary judgment, a plaintiff must “produce

not simply some evidence, but sufficient evidence to support a rational finding that the

legitimate, non-discriminatory reasons proffered by the defendant were false, and that more

likely than not discrimination was the real reason for the employment action.” Weinstock v.

Columbia Univ., 224 F.3d at 42. “In short, the question becomes whether the evidence, taken as

a whole, supports a sufficient rational inference of discrimination.” Id. Indeed, “[a] plaintiff's

evidence at the third step of the McDonnell Douglas analysis must be viewed as a whole rather

than in a piecemeal fashion.” Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 76 (2d Cir. 2016).

       B.      Plaintiff’s Complaints

        Defendants contend that, based on indisputable facts, no reasonable juror could conclude

that plaintiff was discriminated against based on her race.

       The Court agrees, and addresses in turn each allegedly adverse employment action.

               1.      Overtime

       Plaintiff has not adduced evidence demonstrating she was denied overtime, let alone

evidence she was denied overtime on account of her race.

       First, plaintiff contends that handwritten notes she attaches to her opposition demonstrate

she was denied overtime on account of her race. However, unsworn “handwritten synopses

. . . are inadmissible hearsay that are an insufficient basis for opposing a motion for summary




                                                 16
judgment.” Trinidad v. New York City Dep’t of Corr., 423 F. Supp. 2d 151, 161 (S.D.N.Y.

2006) (quoting Capobianco v. City of New York, 422 F.3d 47, 55 (2d Cir. 2005)). Indeed,

inadmissible hearsay is not sufficient to create a genuine issue of fact. Id. And here, such

documents, even if admissible, fail to provide the context necessary to support an inference of

discrimination.

       Second, plaintiff’s claim that she was regularly, unlawfully denied overtime is

contradicted by undisputed record evidence. According to plaintiff’s time records, she regularly

did receive overtime, on the majority of days she showed up for work. For example, plaintiff

received overtime on 61% of the 156 days she worked during fiscal year 2015. And she received

overtime on 74% of the 114 days she worked during fiscal year 2016.

       Third, plaintiff fails to adduce evidence that similarly situated non-white employees were

preferentially granted overtime on account of race. Indeed, the CBA governing plaintiff’s

employment and the distribution of overtime at DMV requires that overtime be offered to

employees in order of seniority. Plaintiff, who was not senior during her employment at DMV—

she ranked eleventh out of twenty employees—fails to demonstrate that any non-white

employees less senior than she were given overtime in her stead.

       And fourth, even if plaintiff had demonstrated a prima facie case of discrimination with

respect to opportunities for overtime, defendants’ overtime distribution policy evidences a

legitimate, non-discriminatory reason why certain employees received more overtime

opportunities than did plaintiff, and plaintiff fails to identify any evidence that would permit a

reasonable factfinder to conclude defendants’ legitimate, non-discriminatory overtime policy was

mere pretext for unlawful discrimination.




                                                 17
       Accordingly, as a matter of law, defendants are entitled to summary judgment on

plaintiff’s discrimination claims inasmuch as they concern the purported denial of overtime.

               2.      Sign-In Policy and Procedures

       Defendants next argue that, based on indisputable record evidence, plaintiff cannot

demonstrate defendants discriminated against her with respect to the administration of sign-in

procedures at the DMV.

       The Court agrees.

       Plaintiff’s unsubstantiated assertions that she witnessed African-American employees

arrive late and sign in on time, and that Parker permitted same, is insufficient to withstand

defendants’ summary judgment challenge. First, as discussed above, plaintiff’s inadmissible

handwritten notes cannot, as a matter of law, provide sufficient evidence to defeat summary

judgment.

       Second, even if plaintiff’s handwritten notes were sufficient in this regard, the undisputed

record evidence entirely contradicts plaintiff’s assertions. For example, although plaintiff claims

Melody Felder, an African-American employee, arrived late to work on September 30, 2015, and

October 29, 2015, but was permitted to sign in on time, DMV’s sign-in records demonstrate

Felder was marked tardy on those dates. (See Montena Decl. Exs. 15, 16). Similarly, plaintiff

claims Felder and Monique Woodfaulk, another African-American employee, were tardy, but

marked on time, on July 25, 2015, but that day’s sign-in sheet demonstrates Felder and

Woodfaulk were accurately marked tardy. (See Montena Decl. Ex. 17).

       Third, the undisputed record evidence demonstrates that, just like plaintiff, Felder,

Woodfaulk, and other non-white employees were marked tardy on numerous occasions, and

received counseling memoranda and notices of discipline for same. The undisputed record




                                                 18
evidence further demonstrates that Parker herself received a counseling memorandum detailing

multiple instances when Parker was tardy. (See Montena Decl. Ex. 22).

       Fourth, plaintiff fails to adduce any evidence that the White Plains DMV’s grace-period

policy—allowing employees up to fifteen minutes of tardiness per week—was applied

preferentially to non-white employees. Specifically, plaintiff does not present evidence that the

grace-period policy did not also apply to her, or that she was inappropriately marked tardy in

derogation of the policy. Thus, even if certain non-white employees were, on occasion, not

marked late, plaintiff fails to explain how the grace-period policy, which is a legitimate, non-

discriminatory reason why certain employees might not be marked late even if tardy, was mere

pretext for unlawful discrimination.

       Accordingly, based on the undisputed record evidence, plaintiff cannot demonstrate a

prima facie case of discrimination with respect to employee sign-in procedure and the

enforcement of same. And even if plaintiff could meet this burden, she fails as a matter of law to

demonstrate that DMV’s sign-in procedures were merely pretext for impermissible racial

discrimination.

               3.      Unsatisfactory Annual Evaluations

       As noted above, plaintiff’s discrimination claims are time-barred inasmuch as they

concern any conduct on the part of DMV that predates August 2, 2014, and any conduct on the

part of Parker that predates January 31, 2014.

       Thus, plaintiff’s claims that Parker discriminated against plaintiff on account of her race,

when she gave plaintiff unsatisfactory evaluations in 2011 and 2012, and that Herron-Muir

discriminated against plaintiff when she reviewed and approved plaintiff’s unsatisfactory annual

evaluation in 2010, are time-barred.




                                                 19
       Yet, even if such claims were not time-barred, plaintiff has not adduced any evidence that

gives rise to an inference of racial discrimination concerning her unsatisfactory evaluations, nor

has she adduced any evidence that defendants’ proffered non-discriminatory reasons for

plaintiff’s unsatisfactory evaluations were mere pretext for unlawful discrimination. In other

words, plaintiff fails to provide evidence from which a reasonable factfinder could find a nexus

between her unsatisfactory evaluations and her race.

       The undisputed record evidence demonstrates that during the relevant periods, plaintiff

committed numerous cashiering errors above the $100 annual threshold for unsatisfactory

evaluations. Further, plaintiff’s unsatisfactory evaluations were also attributable to her poor

attendance record during those periods. And while plaintiff disagreed with her 2010 evaluation,

and unsuccessfully appealed that evaluation, she neither appealed nor challenged her 2011 and

2012 evaluations. Moreover, the record evidence demonstrates that Parker gave at least one

African-American employee an unsatisfactory evaluation during her tenure as a supervisor.

       Accordingly, plaintiff fails to raise triable issues of fact concerning her unsatisfactory

annual evaluations or demonstrate a prima facie case of discrimination concerning same.

               4.      Ergonomic Chair Request

       Defendants next argue plaintiff’s discrimination claim concerning defendants’ failure to

timely provide plaintiff a special chair to accommodate her medical conditions is time-barred.

       The Court agrees.

       Plaintiff alleges that in 2011, 2012, and 2013, she submitted letters requesting a special

chair to accommodate her medical condition, and that defendants ignored these requests on

account of her race. Again, as noted above, plaintiff’s claims against DMV are timely only

inasmuch as they concern conduct occurring on or after August 2, 2014, and with respect to




                                                 20
claims against Parker, for conduct occurring on or after January 31, 2014. Accordingly,

plaintiff’s discrimination claim is time-barred inasmuch as it concerns plaintiff’s 2011–2013

requests for an ergonomic chair.

       Moreover, the record is devoid of any indication that, in 2011 and 2012, plaintiff

submitted a request for a special chair. And as for plaintiff’s 2013 request—which is

documented—the record demonstrates such request was both processed and granted. (Thompson

Decl. Ex. 19). Indeed, plaintiff received an ergonomic chair of her choice in early 2014.

Accordingly, even if not time-barred, plaintiff fails to adduce any facts giving rise to an adverse

employment action with respect to her 2013 chair request.

               5.      Miscellaneous Complaints

       Plaintiff’s remaining miscellaneous complaints of racial discrimination at the White

Plains DMV fare no better. Fatally, the undisputed record does not give rise to an inference that

plaintiff suffered an adverse employment action despite the laundry list of complaints plaintiff

has raised, and added to, during this litigation.

       For example, Parker’s tendency to call a fellow African-American employee “Brother

Malcolm,” or Parker’s and other employees’ tendencies to sing or play gospel music in the

office, or certain supervisors’ tendencies to assign plaintiff to different lunch shifts preventing

plaintiff from socializing with certain colleagues, even if true, do not create material issues of

fact with respect to an adverse employment action suffered by plaintiff. Nor does Parker’s

posting on her desk a sign reading “bully,” even though such posting was deemed inappropriate.

And neither does plaintiff’s bare assertion that Parker, on occasion, denied plaintiff breaks or

opportunities to make personal phone calls at work. This is because plaintiff cannot, as a matter

of law, demonstrate that such conduct materially affected her employment in an adverse way.




                                                    21
See Cunningham v. N.Y. State Dep’t of Labor, 326 F. App’x 617, 619 (2d Cir. 2009) (summary

order) (“As we have previously held, everyday workplace grievances, disappointments, and

setbacks do not constitute adverse employment actions.”).

       To be clear, “actions or remarks made by decisionmakers that could be viewed as

reflecting a discriminatory animus” may give rise to an inference of discrimination. Chertkova

v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996). But “rude and derogatory”

comments, absent any discriminatory connotation, are not enough to establish a Title VII or

Section 1981 discrimination claim. See Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir.

1999). These statutes are not “general civility code[s].” Id. (quoting Oncale v. Sundowner

Offshore Servs., Inc., 523 U.S. 75, 81 (1998)).

       Here, the record evidence, which the Court has considered as a whole, indicates, at most,

a clash of personalities between plaintiff and Parker or others at the White Plains DMV.

However, and importantly, the record does not evince material issues of fact concerning

plaintiff’s race discrimination claims.

       For the reasons set forth herein, and based on the undisputed evidentiary record,

defendants are entitled to summary judgment.




                                                  22
                                        CONCLUSION

       The motion for summary judgment is GRANTED.

       The Clerk is instructed to terminate the motion (Doc. #87) and close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: March 18, 2020
       White Plains, NY
                                             SO ORDERED:


                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                23
